



ACKNOWLEDGEMENT


TO: The Hillman Group Canada ULC (“Company”)


RE:
Termination of Employment Agreement, dated February 19, 2013 (the “Agreement”)
between Richard C. Paulin (“Paulin”) and Company, effective April 30, 2017



DATE:
April 30, 2017




--------------------------------------------------------------------------------



This will confirm that:


1.    The undersigned have reviewed the information contained herein and Company
and Paulin confirm that such information sets out the extent of the payments
owed pursuant to the Agreement to Paulin upon his termination under the terms of
the Agreement, paid/provided in consideration of the General Release delivered
by Paulin to Company, provided, however, Paulin complies with the terms set out
in the Agreement, the General Release, and this Acknowledgement:
(a) a severance payment equivalent to twenty-four (24) months of Paulin’s base
salary in the aggregate gross amount of C$860,256.00, less applicable payroll
deductions, payable during a two year period by continuation of regular payroll
compensation payments beginning with the first regular payroll period no less
than ten (10) days following Paulin’s last day of employment;
(b) a Termination Bonus Amount (as defined in the Agreement) in the gross amount
of C$64,519.21 (50% of the greater of (i) the average of annual bonuses for the
preceding three calendar years (C$43,012.80) and (ii) the amount of annual bonus
earned for 2016 and paid in 2017 (C$129,038.41)), less applicable payroll
deductions, payable in a lump sum in the year following the date of termination
at the same time that annual bonuses are paid to other senior executives of the
Company;
(c) the Prorated Bonus (as defined in the Agreement). Paulin acknowledges and
agrees that Paulin is not entitled to any other or additional bonus amount
(except for the Termination Bonus Amount and the Prorated Bonus) with respect to
the Employment Period or thereafter;
(d) the Accrued Payments (as defined in the Agreement), including (i) accrued
and unused vacation of C$38,310.02 (C$10,682.57 for one week carried over from
2016 plus C$27,627.45 for 53.17 hours/7.33 days to be accrued in 2017 by April
30, 2017 (less one vacation day already taken)) and (ii) a pro-rata 2017
contribution of $8,670.00 to a registered retirement plan payable consistent
with the Company’s past practices;
(e) to the extent permitted by the relevant benefit plans and policies,
continued health benefit coverage during the period beginning on the date of the
termination and ending twenty-four (24) months thereafter, provided that Paulin
continues to pay his share of the premiums;





--------------------------------------------------------------------------------





(f) to the extent permitted under the terms of any applicable life insurance
policy, Paulin may convert the group Company life insurance policies issued in
his name, provided that Paulin pays the purchase price of any such life
insurance policies, including any fees and expenses associated with such a
conversion; and
(g) to the extent and maximum permitted by the Income Tax Act, at Paulin’s
written direction, Company shall direct payment from the amounts owed under
paragraphs 1(a), (b), (c) and/or (d) (as necessary in the aggregate), into
Paulin’s RRSP account (paid directly to Paulin’s financial institution), without
tax withholding, such contribution as Paulin directs as an eligible retiring
allowance.


IN WITNESS WHEREOF, the parties have executed this Acknowledgement effective as
of the date first above written.




The Hillman Group Canada ULC






By:/s/Richard C. Paulin        By:/s/ Gregory J. Gluchowski, Jr.
Richard C. Paulin      Gregory J. Gluchowski, Jr.
Chief Executive Officer





